                                          Case 4:20-cv-01324-PJH Document 49 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                 Case No. 20-cv-01324-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER
                                                v.
                                   9
                                                                                        Re: Dkt. Nos. 42, 45
                                  10     SEAN REID, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. Defendant Reid filed a motion for summary judgment and plaintiff filed an

                                  15   opposition. However, plaintiff has also filed a motion to compel in order to obtain more

                                  16   documents to file an additional opposition.

                                  17          The court previously informed plaintiff that if he filed a motion to compel he must

                                  18   describe which specific discovery requests he seeks to compel, why defendant’s

                                  19   responses are insufficient and why he is entitled to the discovery. Docket No. 39 at 2.

                                  20   He was also informed that he must meet and confer with defendant. Id. at 1-2. Plaintiff

                                  21   filed a motion to compel but failed to meet and confer with defendant. In addition, plaintiff

                                  22   only states that defendant failed to produce several documents. He fails to present any

                                  23   arguments why defendant’s responses were insufficient and why he is entitled to this

                                  24   discovery.

                                  25          Plaintiff’s motion to compel is denied without prejudice. Plaintiff must first meet

                                  26   and confer with defendant regarding the discovery requests. If plaintiff chooses to file an

                                  27   amended motion to compel, he must describe which specific discovery requests he seeks

                                  28   to compel, why defendant’s responses are insufficient and why he is entitled to the
                                          Case 4:20-cv-01324-PJH Document 49 Filed 08/11/21 Page 2 of 2




                                   1   discovery.

                                   2         For the foregoing reasons:

                                   3         1. The motion to compel (Docket No. 42) is DENIED without prejudice. Plaintiff

                                   4   must meet confer with defendant and any amended motion to compel must be filed by

                                   5   September 21, 2021.

                                   6         2. Plaintiff’s motion for an extension (Docket No. 45) is DENIED as moot.

                                   7         IT IS SO ORDERED.

                                   8   Dated: August 11, 2021

                                   9

                                  10                                                         /s/ Phyllis J. Hamilton
                                                                                            PHYLLIS J. HAMILTON
                                  11                                                        United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  2
